Exhibit 10.3

EXECUTION VERSION

 

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

Horizon Lines, Inc.,

the Guarantors listed on the signature page hereto

and

the Holders party hereto

Dated as of October 5, 2011

 

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 5, 2011, by and among Horizon Lines, Inc., a Delaware corporation
(the “Company”), the guarantors listed on the signature page hereto
(collectively, the “Guarantors”), the investors signatory hereto (collectively,
the “Initial Holders”) and any Permitted Transferee (as defined below) who
hereafter becomes a party to this Agreement as contemplated by Section 7(b) of
this Agreement (each such party who holds Registrable Securities (as defined
below), a “Holder” and, collectively, the “Holders”).

Pursuant to the exchange offer (the “Exchange Offer”) described in the Company’s
Registration Statement on Form S-4 (File No. 333-176520), the Initial Holders
will exchange the Company’s existing 4.25% Convertible Senior Notes due 2012 for
(i) shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”) (or Warrants (as defined herein) or redemption notes in lieu thereof),
(ii) new 6.00% Series A Convertible Senior Secured Notes due 2017 (the “Series A
Notes”) and (iii) new 6.00% Series B Convertible Senior Secured Notes (the
“Series B Notes” and, together with the Series A Notes, the “New Notes”).

This Agreement is made for the benefit of the Holders. In connection with the
Exchange Offer, the Company has agreed to provide the registration rights set
forth in this Agreement.

The parties hereby agree as follows:

Section 1. Definitions.

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.

“Business Day” means any day other than a Saturday, Sunday or U.S. federal
holiday or a day on which banking institutions or trust companies located in New
York, New York are authorized or obligated to be closed. If the time to perform
any action hereunder falls on a day that is not a Business Day, such time will
be extended to the next Business Day and no Additional Interest shall accrue for
the intervening period.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.



--------------------------------------------------------------------------------

“Indemnified Holder” has the meaning set forth in Section 5(a) hereof.

“Permitted Transferee” means any transferee of Registrable Securities in a
transaction not involving a public offering; provided that such transferee
agrees in writing to become a party to this Agreement.

“Person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

“Prospectus” means the prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

“Registrable Securities” means (i) all Common Stock held by the Initial Holders
immediately following the consummation of the Exchange Offer, (ii) all Warrants
held by the Initial Holders immediately following the consummation of the
Exchange Offer and the Common Stock issuable upon exercise or conversion of such
Warrants, (iii) the Series A Notes held by the Initial Holders immediately
following the consummation of the Exchange Offer and the Common Stock or
Warrants issuable upon conversion of such Series A Notes (including the Common
Stock issuable upon exercise or conversion of any such Warrants) and (iv) the
Series B Notes held by the Initial Holders immediately following the
consummation of the Exchange Offer and the Common Stock or Warrants issuable
upon conversion of such Series B Notes (including the Common Stock issuable upon
exercise or conversion of any such Warrants). Registrable Securities include any
shares of capital stock, warrants or other securities of the Company issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of Registrable Securities. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have ceased to be outstanding; or (c) the
entire amount of the Registrable Securities held by any Holder may be sold in a
single sale, in the opinion of counsel reasonably satisfactory to the Holder,
without any limitation as to volume or manner of sale pursuant to Rule 144 (or
any successor rule or regulation) under the Securities Act.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Registrable Securities (other than a registration statement on Form
S-4 or S-8 (or any successor or substantially similar form), or in connection
with (i) an employee stock option, stock purchase or compensation plan or
securities issued or issuable pursuant to any such plan or (ii) a dividend
reinvestment plan).

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof
and including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

 

2



--------------------------------------------------------------------------------

“Warrants” means the Company’s warrants described in the Warrant Agreement dated
as of the date hereof between the Company and The Bank of New York Mellon Trust
Company, N.A., as warrant agent.

Section 2. Shelf Registration.

(a) Shelf Registration. The Company shall use commercially reasonable efforts to
(i) cause to be filed a shelf registration statement on Form S-1 or Form S-3, as
applicable, pursuant to Rule 415 under the Securities Act, which shall provide
for resales, on a delayed or continuous basis, of all Registrable Securities by
the Holders thereof (the “Shelf Registration Statement”), within 60 days
following the date hereof and (ii) cause the Shelf Registration Statement to be
declared effective under the Securities Act by no later than the 180th day
following the date hereof.

The Company shall use commercially reasonable efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 3 hereof to the extent necessary to ensure
that it is available for resales of Registrable Securities by the Holders of
such Securities entitled to the benefit of this Section 2(a), and to ensure that
it conforms with the requirements of this Agreement in all material respects,
the Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, from the date on which the Shelf Registration
Statement is declared effective by the Commission until all the Registrable
Securities have been sold pursuant to such Shelf Registration Statement.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Registrable Securities may include any of
its Registrable Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing such
information as required by Regulation S-K under the Securities Act or reasonably
requested by the Company for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. Each Holder
as to which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading and shall promptly supply such other information as the
Company may from time to time reasonably request.

(c) Certification. Within 15 Business Days following receipt of written request
from the Company by any Holder whose Registrable Securities have been included
in a Shelf Registration Statement (which request shall not be made more than
once in any calendar year beginning with the second calendar year after the
effectiveness of the Shelf Registration), such Holder shall certify to the
Company that such Holder continues to hold Registrable Securities (the
“Certification”). If a Holder of Registrable Securities fails to provide the
Certification within the 15 Business Day period referred to in the immediately
preceding sentence, the Company reserves the right, in its sole discretion, to
remove such Holder’s

 

3



--------------------------------------------------------------------------------

Registrable Securities from the Shelf Registration Statement within 15 Business
Days after receipt by such Holder of a second written notice specifying that the
Holder may be removed from the Shelf Registration Statement unless such Holder
provides the Certification within such subsequent 15 Business Day period. The
Company shall use commercially reasonable efforts to deliver the applicable
written request(s) to any Holder.

Section 3. Registration Procedures.

(a) In connection with any Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Registrable
Securities, the Company shall:

(i) use commercially reasonable efforts to keep such Shelf Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) until all Registrable Securities have
been sold; upon the occurrence of any event that would cause any such Shelf
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period required by this Agreement,
the Company shall file promptly an appropriate amendment to such Shelf
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, if Commission review is required, use their
commercially reasonable efforts to cause such amendment to be declared effective
and such Shelf Registration Statement and the related Prospectus to become
usable for their intended purpose(s) as soon as practicable thereafter;

(ii) use commercially reasonable efforts to prepare and file with the Commission
such amendments and post-effective amendments to the Shelf Registration
Statement as may be necessary to keep the Shelf Registration Statement effective
until all Registrable Securities have been sold; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Shelf Registration
Statement during the period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Shelf Registration
Statement or supplement to the Prospectus;

(iii) advise each Holder whose Registrable Securities have been included in a
Shelf Registration Statement, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to such
Shelf Registration Statement or any post-effective amendment thereto, when the
same has become effective, (B) of any request by the Commission for amendments
to the Shelf Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the Shelf
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the

 

4



--------------------------------------------------------------------------------

Registrable Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
happening of any event that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Registrable Securities
under state securities or blue sky laws, the Company shall use commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

(iv) furnish without charge, upon request, to each selling Holder named in a
Shelf Registration Statement, and each of the underwriter(s), if any, before
filing with the Commission, copies of the Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such Shelf
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Shelf Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
three Business Days, and the Company will not file any such Shelf Registration
Statement or Prospectus or any amendment or supplement to any such Shelf
Registration Statement or Prospectus (including all such documents incorporated
by reference) to which a Holder of Registrable Securities covered by such Shelf
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period). The objection of a Holder or underwriter, if any, shall be deemed to be
reasonable if such Shelf Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission. Notwithstanding the foregoing, the Company shall not
be required to take any actions under this clause (iv) that are not, in the
reasonable opinion of counsel for the Company, in compliance with applicable
law;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Shelf Registration Statement or Prospectus in connection with
such registration or sale, if any, provide copies of such document to each
selling Holder named in the Shelf Registration Statement in connection with such
exchange, registration or sale, if any, and to the underwriter(s), if any, make
the Company’s representatives available for discussion of such document and
other customary due diligence matters subject to execution and delivery of
customary confidentiality agreements, and include such information in such
document prior to the filing thereof as such selling Holders or underwriter(s),
if any, reasonably may request;

(vi) make available at reasonable times for inspection by the selling Holders,
the underwriter(s), if any, participating in any disposition pursuant to such
Shelf Registration Statement and any attorney or accountant retained by such
selling Holder or

 

5



--------------------------------------------------------------------------------

any of the underwriter(s), all financial and other records, pertinent corporate
documents and properties of each of the Company and the Guarantors and cause the
Company’s and the Guarantors’ officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney or
accountant in connection with such Shelf Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
requested by the underwriter(s), if any; provided that any Holder or
representative thereof requesting or receiving such information shall agree to
be bound by reasonable confidentiality agreements and procedures with respect
thereto;

(vii) if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Shelf Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Registrable Securities, information with respect
to the principal amount of Registrable Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering; and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after the Company is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(viii) upon request, furnish to each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Shelf
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules (without all
documents incorporated by reference therein or exhibits thereto, unless
requested);

(ix) upon request, deliver to each selling Holder and each of the
underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; provided, that if no Shelf Registration
Statement is effective or no Prospectus is usable, the Company shall deliver to
each selling Holder a notice to that effect in response to such request; each of
the Company and the Guarantors hereby consents to the use (in accordance with
law) of the Prospectus and any amendment or supplement thereto by each of the
selling Holders and each of the underwriter(s), if any, in connection with the
offering and the sale of the Registrable Securities covered by the Prospectus or
any amendment or supplement thereto;

 

6



--------------------------------------------------------------------------------

(x) upon the reasonable request of such Holder, enter into such agreements
(including an underwriting agreement containing customary terms), and make such
representations and warranties, and take all such other actions in connection
therewith in order to expedite or facilitate the disposition of the Registrable
Securities pursuant to a Shelf Registration Statement contemplated by this
Agreement, all to such extent as may be customarily and reasonably requested by
any Holder of Registrable Securities or underwriter in connection with any sale
or resale pursuant to a Shelf Registration Statement contemplated by this
Agreement; and whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, the Company
shall:

(A) upon the request of any Holder, furnish to each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by issuers to underwriters in primary underwritten offerings, upon the date of
the effectiveness of the Shelf Registration Statement:

(1) an opinion and 10b-5 letter in customary form of counsel for the Company and
the Guarantors, covering the matters customarily covered in opinions and 10b-5
letters requested in similar underwritten offerings and such other matters as
such parties may reasonably request; and

(2) use commercially reasonable efforts to obtain a customary comfort letter,
dated the date of effectiveness of the Shelf Registration Statement, from the
Company’s independent accountants, in the customary form and covering matters of
the type customarily requested to be covered in comfort letters by underwriters
in connection with primary underwritten offerings;

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company or any of the Guarantors;

(xi) prior to any public offering of Registrable Securities, cooperate with the
selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Shelf Registration Statement;

(xii) use its commercially reasonable efforts to cause the Registrable
Securities covered by the Shelf Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Registrable Securities;

(xiii) if any fact or event contemplated by Section 3(a)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Shelf Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Registrable Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;

 

7



--------------------------------------------------------------------------------

(xiv) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA; and

(xv) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 under the Securities Act (which need not be
audited) for the twelve-month period commencing after the effective date of the
Shelf Registration Statement.

(b) Restrictions on Holders. Each Holder agrees that, upon receipt of the notice
referred to in Section 3(a)(iii)(C) or any notice from the Company of the
existence of any fact of the kind described in Section 3(a)(iii)(D) hereof (in
each case, a “Suspension Notice”), such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Shelf Registration
Statement until (i) such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(a)(xiii) hereof, or (ii) it is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus. Each Holder receiving a Suspension
Notice hereby agrees that it will either (1) destroy any Prospectuses, other
than permanent file copies, then in such Holder’s possession which have been
replaced by the Company with more recently dated Prospectuses, or (2) deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities that was current at the time of receipt of such notice.
In the event the Company shall give any such notice, the time period regarding
the effectiveness of such Shelf Registration Statement set forth in Section 2
hereof shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 3(a)(iii)(D)
hereof to and including the date when each selling Holder covered by such Shelf
Registration Statement shall have received the copies of the supplemented or
amended Prospectus contemplated by Section 3(a)(xiii) hereof or shall have been
advised in writing that the use of the Prospectus may be resumed.

Section 4. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by any Holder
with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all fees and
disbursements of counsel for the Company and reasonable and documented fees and
disbursements for one counsel for all of the Holders of Registrable Securities;
and (iv) all fees and disbursements of independent certified public accountants
of the Company and the Guarantors (including the expenses of any special audit
and comfort letters required by or incident to such performance).

 

8



--------------------------------------------------------------------------------

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

(b) In connection with a Shelf Registration Statement required by this
Agreement, the Company will reimburse the Holders of Registrable Securities
being registered pursuant to the Shelf Registration Statement for the reasonable
and documented fees and disbursements of counsel.

Section 5. Indemnification.

(a) The Company agrees to indemnify and hold harmless (i) each Holder and
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
out-of-pocket costs of investigating, preparing, pursuing, settling,
compromising, paying or defending any claim or action, or any investigation or
proceeding by any governmental agency or body, commenced or threatened,
including the reasonable fees and expenses of counsel to any Indemnified
Holder), joint or several, directly or indirectly caused by, related to, based
upon, arising out of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in a Shelf Registration Statement
or Prospectus (or any amendment or supplement thereto), or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages, liabilities or expenses are caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to any of the Holders furnished in writing to the Company
by or on behalf of any of the Holders expressly for use therein or out of sales
of Registrable Securities made during a Suspension Period after notice is given
pursuant to Section 3(b) hereof. This indemnity agreement shall be in addition
to any liability which the Company may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement except to the extent that it had been
materially prejudiced by such failure (through forfeiture of substantive
rights). Such Indemnified Holder shall have the right to employ its own counsel
in any such action and the

 

9



--------------------------------------------------------------------------------

fees and expenses of such counsel shall be paid, as incurred, by the Company.
The Company shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for such Indemnified
Holders, which firm shall be designated by the Holders. The Company shall be
liable for any settlement of any such action or proceeding effected with the
Company’s prior written consent, which consent shall not be withheld
unreasonably, and the Company agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
reasonable out-of-pocket expense by reason of any settlement of any action
effected with the written consent of the Company. The Company shall not, without
the prior written consent of each Indemnified Holder, settle or compromise or
consent to the entry of judgment in or otherwise seek to terminate any pending
or threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include a statement as to an admission of fault,
culpability or a failure to act, by or on behalf of the Indemnified Holder.

(b) By its acquisition of Registrable Securities, each Holder of Registrable
Securities agrees, severally and not jointly, to indemnify and hold harmless the
Company and the directors and officers of the Company who sign a Shelf
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company,
and the respective officers, directors, partners, employees, representatives and
agents of each such Person, to the same extent as the foregoing indemnity from
the Company to each of the Indemnified Holders, but only with respect to claims
and actions based on information relating to such Holder furnished in writing by
such Holder expressly for use in a Shelf Registration Statement. In case any
action or proceeding shall be brought against the Company or its directors or
officers or any such controlling person in respect of which indemnity may be
sought against a Holder of Registrable Securities, such Holder shall have the
rights and duties given the Company, and the Company, its directors and officers
and such controlling person shall have the rights and duties given to each
Holder by the preceding paragraph.

(c) If the indemnification provided for in this Section 5 is unavailable to an
indemnified party under Section 5(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Company, on
the one hand, and the Holders, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnified
Holder, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Indemnified Holders, on

 

10



--------------------------------------------------------------------------------

the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 5(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

The Company and each Holder of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 5(c) were determined
by pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5, the total amount to be
contributed by a Holder pursuant to this Section 5 shall be limited to the net
proceeds (after deducting underwriters’ discounts and commissions) received by
such Holder in the offering to which such Shelf Registration Statement or
prospectus relates. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 5(c) are several in proportion to the respective principal amount of
Securities held by each of the Holders hereunder and not joint.

Section 6. Underwritten Offerings. The Holders of Registrable Securities covered
by the Shelf Registration Statement who desire to do so may sell such
Registrable Securities in an underwritten offering. In any such underwritten
offering, the investment banker(s) and managing underwriter(s) that will
administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Registrable Securities included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company. No Holder may
participate in any underwritten offering hereunder unless such Holder (a) agrees
to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.

Section 7. Miscellaneous.

(a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate.

(b) Assignment; No Third Party Beneficiaries; Additional Parties. This Agreement
and the rights, duties and obligations of the Company and the Guarantors
hereunder

 

11



--------------------------------------------------------------------------------

may not be assigned or delegated by the Company or the Guarantors in whole or in
part. This Agreement and the rights, duties and obligations of the Holders
hereunder may be freely assigned or delegated by such Holder in conjunction with
and to the extent of any transfer of Registrable Securities by any such Holder
to a Permitted Transferee. This Agreement is not intended to confer any rights
or benefits on any persons that are not party hereto other than as expressly set
forth in Section 5 and this Section 7(b).

(c) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of
Registrable Securities (excluding any Registrable Securities held by the Company
or its subsidiaries); provided, however, that, with respect to any matter that
directly or indirectly affects the rights of any Initial Holder hereunder, the
Company shall obtain the written consent of each such Initial Holder with
respect to which such amendment, qualification, supplement, waiver, consent or
departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the registrar
under the indenture governing the New Notes; and

(ii) if to the Company:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, NC 28211

Telephone: (704) 973-7000

Facsimile: (704) 973-7010

Attention: General Counsel

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation,

 

12



--------------------------------------------------------------------------------

and without the need for an express assignment, subsequent Holders of
Registrable Securities; provided, however, that this Agreement shall not inure
to the benefit of or be binding upon a successor or assign of a Holder unless
and to the extent such successor or assign acquired Registrable Securities from
such Holder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(l) Use of Free Writing Prospectus. No Holder shall use a free writing
prospectus prepared by or on behalf of the relevant Holder or used or referred
to by such Holder in connection with the offering of Registrable Securities
pursuant to the Shelf Registration Statement without the prior written consent
of the Company, which shall not be unreasonably withheld.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HORIZON LINES, INC. By:  

 

  Name:   Title: HORIZON LINES, LLC HORIZON LINES HOLDING CORP. HAWAII
STEVEDORES, INC. HORIZON LINES OF PUERTO RICO, INC. HORIZON LINES OF ALASKA, LLC
HORIZON LINES OF GUAM, LLC HORIZON LINES VESSELS, LLC H-L DISTRIBUTION SERVICE,
LLC HORIZON LOGISTICS, LLC AERO LOGISTICS, LLC SEA-LOGIX, LLC HORIZON SERVICES
GROUP, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

CASPIAN CAPITAL MANAGEMENT By:  

 

 

Name:

Title

ARCHVIEW INVESTMENT GROUP By:  

 

 

Name:

Title

POST ADVISORY GROUP By:  

 

 

Name:

Title

BEACH POINT CAPITAL MANAGEMENT By:  

 

 

Name:

Title

WESTERN ASSET MANAGEMENT By:  

 

 

Name:

Title



--------------------------------------------------------------------------------

LOGAN CIRCLE PARTNERS By:  

 

 

Name:

Title

TROOB CAPITAL MANAGEMENT By:  

 

 

Name:

Title